MEMORANDUM DECISION
                                                                       Jul 01 2015, 8:52 am
      Pursuant to Ind. Appellate Rule 65(D), this
                                                                                Jul 01 2015, 8:52 am




      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Lisa M. Johnson                                           Gregory F. Zoeller
      Brownsburg, Indiana                                       Attorney General of Indiana
                                                                Jonathan R. Sichtermann
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Paul Jackson,                                             July 1, 2015

      Appellant-Defendant,                                      Court of Appeals Case No.
                                                                49A04-1412-CR-549
              v.                                                Appeal from the Marion Superior
                                                                Court

      State of Indiana,                                         The Honorable Grant W. Hawkins,
                                                                Judge
      Appellee-Plaintiff
                                                                Trial Court Case No.
                                                                49G05-1205-FA-030702




      Mathias, Judge.

[1]   Paul Jackson (“Jackson”) was convicted in Marion Superior Court of Class B

      felony aggravated battery. Jackson appeals his conviction and argues that the

      State failed to present sufficient evidence to rebut his claim of self-defense.



      Court of Appeals of Indiana | Memorandum Decision 49A04-1412-CR-549 | July 1, 2015               Page 1 of 6
[2]   We affirm.


                                     Facts and Procedural History

[3]   On or about April 27, 2012, Andre Holt and his nephew, Carlton Holt, visited

      the Sunset Strip Bar in Indianapolis to celebrate Carlton’s birthday. They both

      consumed several alcoholic beverages, and Carlton vomited while they were

      inside the bar.


[4]   At approximately 2:00 a.m., Andre walked up to the bar, and as he did so, he

      bumped into Jackson’s friend, James Bailey. Andre and Bailey engaged in a

      heated discussion, and Jackson also became involved in the argument. Security

      was called over to the bar, and a security guard briefly spoke with Andre.

[5]   A few minutes later, Andre and Carlton left the bar and returned to Andre’s van

      in the parking lot. Jackson and his friends walked outside to the parking lot

      immediately thereafter. Although Andre did not notice him, Jackson walked

      over to the area near Andre’s van. Jackson did not observe anything

      threatening, and he returned to his own vehicle.


[6]   After pulling his van out of the parking space, Andre drove toward Jackson’s

      car. Andre saw something “shiny” in Jackson’s hand and realized it was a gun.

      Tr. pp. 43-44. Jackson approached the passenger side of the van where Carlton

      was sitting. Andre stopped his van and said to Jackson, “I see the gun in your

      hand, n----r, you don’t have to shoot.” Tr. p. 57.




      Court of Appeals of Indiana | Memorandum Decision 49A04-1412-CR-549 | July 1, 2015   Page 2 of 6
[7]    As Andre turned his head away from Jackson intending to pull away from the

       parking lot, Jackson shot him in the neck. At the same time, one of Jackson’s

       friends sprayed mace on Carlton. Andre was unable to move after being shot,

       and Carlton jumped into his lap to drive the van away from Jackson.

[8]    Carlton drove the van to the gas station across the street where he called 911.

       The gunshot resulted in injury to Andre’s spinal cord. Andre endured months of

       physical therapy before he was able to walk. Tr. p. 48.


[9]    On May 11, 2012, Jackson was charged with Class A felony attempted murder

       and Class B felony aggravated battery. A jury trial was held in February 2014,

       and the jury found Jackson not guilty of attempted murder. However, the jury

       could not reach a verdict on the aggravated battery charge.


[10]   Jackson later decided to waive jury trial for the aggravated battery charge, and a

       bench trial was held on September 22, 2014. The trial court found Jackson

       guilty of Class B felony aggravated battery and sentenced Jackson to ten years

       with four years suspended to probation. Jackson now appeals.


                                         Discussion and Decision

[11]   Jackson argues that the State failed to present sufficient evidence to rebut his

       claim of self-defense. “The standard of review for a challenge to the sufficiency

       of evidence to rebut a claim of self-defense is the same as the standard for any

       sufficiency of the evidence claim.” Wallace v. State, 725 N.E.2d 837, 840 (Ind.

       2000). We neither reweigh the evidence nor assess the credibility of the

       witnesses. Bailey v. State, 979 N.E.2d 133, 135 (Ind. 2012). We view all

       Court of Appeals of Indiana | Memorandum Decision 49A04-1412-CR-549 | July 1, 2015   Page 3 of 6
       evidence—even if conflicting—and reasonable inferences drawn therefrom in a

       light most favorable to the conviction. Id. We affirm if substantial evidence of

       probative value supports each element of the crime from which a reasonable

       trier of fact could have found the defendant guilty beyond a reasonable doubt.

       Id.


[12]   Jackson does not claim that the State failed to prove that he committed

       aggravated battery1 but argues that his actions were justified as self-defense. A

       valid claim of self-defense is legal justification for an otherwise criminal act.

       Coleman v. State, 946 N.E.2d 1160, 1165 (Ind. 2011). “A person is justified in

       using reasonable force against any other person to protect the person . . . from

       what the person reasonably believes to be the imminent use of unlawful force.”

       Ind. Code § 35-41-3-2(c).


[13]   To prevail on a self-defense claim, the defendant must show that (s)he (1) was

       in a place where (s)he had a right to be; (2) acted without fault; and (3) was in

       reasonable fear or apprehension of bodily harm. Henson v. State, 786 N.E.2d
274, 277 (Ind. 2003). The State bears the burden of disproving at least one of

       these elements beyond a reasonable doubt. Wilson v. State, 770 N.E.2d 799, 801

       (Ind. 2002). The State may meet this burden by rebutting the defense directly,

       1
           On the date Jackson committed this offense, Indiana Code section 35-42-2-1.5 provided:
                 A person who knowingly or intentionally inflicts injury on a person that creates a
                 substantial risk of death or causes:
                        (1) serious permanent disfigurement;
                        (2) protracted loss or impairment of the function of a bodily member or organ;
                        or
                        (3) the loss of a fetus;
                 commits aggravated battery, a Class B felony.


       Court of Appeals of Indiana | Memorandum Decision 49A04-1412-CR-549 | July 1, 2015     Page 4 of 6
       by affirmatively showing the person did not act in self-defense or by relying

       upon the sufficiency of its evidence in chief. Hood v. State, 877 N.E.2d 492, 497

       (Ind. Ct. App. 2007), trans. denied. Whether the State has met its burden is a

       question of fact for the factfinder. Id. If a person is convicted despite his claim

       of self-defense, we will reverse only if no reasonable person could say that self-

       defense was negated by the State beyond a reasonable doubt. Wilson, 770
N.E.2d at 800-01.

[14]   At trial, the State presented sufficient evidence to rebut Jackson’s claim that he

       had a reasonable fear of death or serious bodily injury. Jackson left the bar just

       after Andre and Carlton. He then walked over to the area near Andre’s van.

       Jackson did not observe anything threatening, and he returned to his own

       vehicle. While leaving the parking lot, Andre drove his van toward Jackson’s

       vehicle and saw a gun in Jackson’s hand.


[15]   Andre spoke to Jackson and told him not to shoot. Jackson was standing close

       to the front passenger side of the van when he shot Andre in the neck. The only

       evidence to support Jackson’s claim that he feared Andre had a gun is his own

       self-serving testimony. Moreover, Andre testified that he did not have a gun,

       and the responding police officers did not find a gun in Andre’s van. Jackson’s

       decision to leave the bar immediately after Andre and his close proximity to

       Andre’s van also belies his claim that he feared for his safety.

[16]   For all of these reasons, we conclude that the State presented sufficient evidence

       to rebut Jackson’s claim of self-defense. His argument to the contrary is simply


       Court of Appeals of Indiana | Memorandum Decision 49A04-1412-CR-549 | July 1, 2015   Page 5 of 6
       a request to reweigh the evidence and the credibility of the witness, which our

       court will not do. See Bailey, 979 N.E.2d at 135.


[17]   We therefore affirm Jackson’s conviction for Class B felony aggravated battery.


       May, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1412-CR-549 | July 1, 2015   Page 6 of 6